Exhibit 10.46

RESTRICTED STOCK GRANT AGREEMENT

PURSUANT TO BURLINGTON HOLDINGS, INC.

2006 MANAGEMENT INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is entered into as of January 20, 2015 between
Burlington Stores, Inc. (formerly Burlington Holdings, Inc.), a Delaware
corporation (the “Company”), and Eric Seeger (the “Participant”). Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Burlington Holdings, Inc. 2006 Management Incentive Plan (as amended and
restated, the “Plan”).

Recitals

WHEREAS, the Participant is an employee of Burlington Stores, Inc.;

WHEREAS, a predecessor to the Company, Burlington Coat Factory Holdings, Inc.,
has adopted the 2006 Management Incentive Plan (as amended and restated, the
“Plan”) providing for the grant under certain circumstances of certain equity
incentive awards, including shares of Restricted Stock, and the Company as
assumed the Plan and all awards granted thereunder;

WHEREAS, the Company, under the terms and conditions set forth below, desires to
grant Participant an Award of Restricted Stock (the “Award”) pursuant to the
terms set forth in the Plan; and

WHEREAS, in consideration of the grant of the Award and other benefits, the
Participant is willing to accept the Award provided for in this Agreement and is
willing to abide by the obligations imposed on him under this Agreement and the
Plan.

Provisions

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and the Participant,
intending to be legally bound, hereby agree as follows:

1. Restricted Stock Award. The Company hereby grants to the Participant, subject
to the terms and conditions set forth or incorporated herein, an Award
consisting of a total of 70,155 shares of Common Stock, subject to adjustment
under the Plan (the “Shares”). Upon the execution and delivery of this
Agreement, the Company will, subject to Section 6 below, issue to the
Participant the Shares granted hereunder, and such Shares shall constitute
Restricted Stock pursuant to the Plan.

2. Effect of the Plan. The Award granted under this Agreement is subject to all
of the terms and conditions of the Plan, which are incorporated by reference and
made a part of this Agreement. The Participant will abide by, and the Award
granted to the Participant will be subject to, all of the provisions of the Plan
and of this Agreement, together with all rules and determinations from time to
time issued by the Committee established to administer the Plan.



--------------------------------------------------------------------------------

3. Restriction Period. The restriction period applicable to the Award granted
hereunder is as follows:

(a) All Shares shall be unvested at issuance. Subject to Section 3(b) below, 50%
of the Shares shall vest on October 1, 2015, an additional 25% of the Shares
shall vest on October 1, 2016 and the remaining 25% of the Shares shall vest on
October 1, 2017 (or the following business day if such date is not a business
day) if the Participant remains continuously employed by the Company on such
date.

(b) Following a “Change of Control” (as defined herein), vesting of unvested
Shares shall not accelerate by reason of such Change of Control; provided,
however, that 100% of the Shares shall vest if, following a Change of Control,
the employment of the Participant is terminated by the Company or by the
Subsidiary without Cause, or the Participant resigns with Good Reason.

(c) All unvested Shares shall automatically be forfeited (and shall not vest) if
the Participant’s employment with the Company shall terminate for any reason
(other than as provided in Section 3(b) above in the case of termination by the
Company without Cause or by the Participant for Good Reason following a Change
in Control) prior to the earlier of the date on which they otherwise would have
vested pursuant to Section 3(a) above.

(d) Participant shall be entitled to receipt of all dividends paid by the
Company on its Shares, as and when such dividends are declared and paid to
holders of Shares; provided, any dividends on unvested Shares shall be held and
paid to Participant within 10 days after the vesting of such Shares after
becoming vested.

4. [Reserved].

5. Withholding Taxes. The Administrator may make such provision for any
applicable federal or state the withholding obligations of the Company pursuant
to Section 6(a)(4) of the Plan. In addition, at least sixty (60) days prior to
the time of vesting of any Shares granted under this Agreement, the Company will
give notice thereof to the Participant. Participant shall deliver to the Company
an amount in cash sufficient to satisfy all United States federal, state and
local and non-United States tax of any kind (including Participant’s FICA and
SDI obligations) which the Board, in its sole discretion, deems necessary to be
withheld or remitted with respect to the Shares in order to comply with the U.S.
Internal Revenue Code of 1986, as amended, and/or any other applicable law, rule
or regulation (the “Minimum Withholding Tax”). Alternatively, at the
Participant’s election, exercisable on or before ten (10) days prior to the date
of vesting of such Shares, the Company shall have the right and power to deduct
or withhold a number of Shares having a fair market value (as determined by the
Board of Directors of the Company as of the date of vesting thereof) equal to
the Minimum Withholding Tax; provided, however, that such option to shall be
deemed to have been exercised in the case of accelerated vesting pursuant
Section 3(b) in the case of termination of Participant’s employment by the
Company or the Subsidiary or by the Participant for Good Reason following a
Change of Control. Participant shall remain responsible for the payment of any
remaining taxes payable on account of the vesting of Shares.

 

2



--------------------------------------------------------------------------------

6. Delivery of Stock. Shares granted pursuant to this Agreement will be held in
escrow by the Company on the Participant’s behalf during any period of
restriction thereon and will bear an appropriate legend specifying the
applicable restrictions thereon. Whenever Shares subject to the Award are
released from restriction, the Company shall issue such unrestricted Shares. The
Company shall follow all requisite procedures to deliver such Shares to
Participant; provided, however, that such delivery may be postponed to enable
the Company to comply with applicable procedures, regulations or listing
requirements of any governmental agency, stock exchange or regulatory agency.
Alternatively, at the Company’s discretion, shares may be held by the Company or
its transfer agent on the Participant’s behalf in book entry form.

7. Transferability of Award. This Award may only be transferred by will, and by
the laws of descent and distribution. The terms of this Award, including the
restriction and vesting provisions set forth in Section 3, shall be binding upon
the executors, administrators, successors and assigns of the Participant.

8. Adjustment Upon Changes in Shares. In the event of a change in the Company’s
capital structure, the adjustments provided for in Section 7(b) of the Plan
shall be made to the number of Shares subject to the Award hereunder.

9. Section 83(b) Election. Participant agrees to inform the Company promptly,
and provide a copy of the election filed by the Participant with the Internal
Revenue Service, if the Participant makes an election under Section 83(b) of the
Code to treat any portion of this Award as taxable compensation prior to the
time the restrictions are removed from the Shares subject to this Award.

10. Amendments; Termination of Plan. The Administrator may amend this Award or
terminate the Plan in accordance with Section 9 of the Plan.

11. Interpretation; Definitions. Any dispute regarding the interpretation of
this Award shall be submitted by Participant or the Company to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on the Participant.

The following terms shall have the following meanings:

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (ii) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess

 

3



--------------------------------------------------------------------------------

of fifty percent (50%) of the Company’s voting power is owned directly, or
indirectly through one or more entities, by any Person and its “affiliates” or
“associates” (as such terms are defined in the rules adopted by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as in effect
from time to time); or (c) a sale, lease or other disposition of all or
substantially all of the assets of the Company.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

12. Notices. All notices to the Company must be in writing, addressed and
delivered or mailed to 1830 Route 130 North, Burlington, NJ 08016, Attention:
General Counsel. All notices to the Participant must be in writing addressed and
delivered or mailed to Participant at the address shown on the records of the
Company.

13. Governing Law; Severability. This Agreement, and all determinations made and
actions taken pursuant thereto, shall be governed under the laws of the State of
Delaware. If any part of this Agreement shall be determined to be invalid or
unenforceable, such part shall be ineffective only to the extent of such
invalidity or unenforceability, without affecting the remaining portions hereof.

[Remainder of page intentionally left blank.]

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BURLINGTON STORES, INC. By:

/s/ Joyce Manning Magrini

Name:

Joyce Manning Magrini

Title:

EVP HR

ACCEPTANCE

Participant hereby acknowledges receipt of a copy of the Plan, represents that
Participant has read and understands the terms and provisions thereof, and
accepts this Award subject to all the terms and conditions of the Plan and this
Agreement. Participant acknowledges that there may be adverse tax consequences
associated with this Award or disposition of the Shares associated with this
Award and that Participant should consult a tax adviser.

 

/s/ Eric Seeger

Participant